Citation Nr: 0429566	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  03-05 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for right hip disorder.

6.  Entitlement to service connection for a left hip 
disorder.

7.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.


REMAND

The veteran is claiming service connection for disabilities 
involving both ankles, both knees, both hips and his back.  
He claims that he suffered an injury to these joints and his 
back in an accident in December 1972 when he fell from a 
height of 18 feet and landed on both feet.  The veteran 
claims he has suffered from residual symptoms since that 
time.

The veteran submitted his current claim for service-connected 
disability compensation in July 2001.  There is no prior 
claim for such compensation of record.  The veteran did 
apply, and receive, education benefits beginning in September 
1974.

A review of the veteran's service medical records (SMRs) 
reveals that the veteran complained of lameness and recurrent 
back pain on a medical history form completed at the time of 
his enlistment physical examination in January 1972.  No 
abnormality of the knees or back was found on physical 
examination.  He had scarring on the left knee, right back, 
and right ankle.

The veteran was treated for abrasions of his elbows in August 
1972.  He was later seen for scrapes on his right hand and 
left knee in September 1972.  The veteran was seen on two 
occasions in September 1972 for a left ankle sprain.  He was 
seen again on December 6, 1972, when he twisted his left 
ankle.  There was no edema, and his range of motion was noted 
as good.  He was given an ace wrap, and he was prescribed hot 
soaks.  A December 12, 1972, entry shows that the veteran had 
fallen on his right knee.  There was slight edema, no 
crepitus and a full range of motion with pain.  X-rays were 
negative.  The assessment was probable contusion of the right 
knee.  The veteran's March 1973 separation examination was 
negative for any abnormalities.  The same scars as were noted 
on the January 1972 entrance examination were reported.

The veteran has submitted private treatment records from 
multiple sources that document medical treatment from May 
1974 to May 2003.

Records from M. D. Gruber, M.D., for the period from April 
2001 to January 2002, show that the veteran was first seen 
for back pain in April 2001.  The entry said that the veteran 
experienced back pain when he bent over to get something out 
of a drawer.  He had experienced back and hip pain since the 
accident.  A later entry in April 2001 said that the veteran 
reported back pain of six months duration.  X-rays of the 
lumbosacral spine, done in April 2001, noted degenerative 
changes and anterior osteophytes at L2-L3.  An April 2001 
magnetic resonance imaging (MRI) was interpreted as showing 
mild degenerative changes.  There was no mention of any type 
of injury of the back, hips, knees or ankles in service.  
Treatment was provided for current complaints of pain of 
recent onset.

Records from the Northern Navaho Medical Center for the 
period from May 1974 to May 1979 show that the veteran was 
evaluated for a swollen left ankle in May 1974.  The veteran 
had a full range of motion with no erythema.  There was 
tenderness over the deltoid ligament laterally and slight 
swelling of the medial ligament.  The impression was sprained 
ankle and questionable arthritis.  Arrangements were made for 
a number of laboratory studies to explore the possibility of 
rheumatoid arthritis.  The veteran was seen several days 
later and the swelling was gone.  The results from the 
laboratory studies were noted.  No arthritis was diagnosed.  
The veteran was seen again in October 1974 for complaints of 
pain in the right ankle, cervical spine, lumbosacral spine, 
and sacral area.  Polyarthritis was suspected.  X-rays of the 
right ankle, cervical spine, lumbosacral spine, and sacral 
area were interpreted as not showing any abnormalities.  The 
veteran was prescribed Indocin.  Later entries referred to 
the veteran's arthritis pain but did not indicate that it was 
traumatic arthritis.  Further, there was no mention of any 
injury in service to any of the veteran's joints or back.  
The veteran was evaluated for complaints of left leg pain of 
unknown etiology in December 1977.  X-rays of the left tibia 
and fibula were negative.

Dr. Gruber wrote a letter in support of the veteran's claim 
in February 2003.  He said that the veteran had a history of 
multiple episodes of back pain dating from the 1970's.  He 
said that x-rays at that time showed post-traumatic and 
degenerative changes.  He did not identify those x-rays.  
(There are no such x-rays of record for the 1970's that show 
any evidence of post-traumatic or degenerative changes in the 
back.)  Dr. Gruber said that there was an x-ray from 1980 
that also showed post-traumatic and degenerative changes.  
Again, the x-ray is not identified and the report for such x-
ray is not of record.  Dr. Gruber should be contacted and 
asked to provide copies of the x-ray reports he is relying on 
to make such statements.  

The veteran submitted private treatment records from multiple 
sources in June 2003.  There are statements from a 
chiropractor indicating treatment for back pain for several 
months in 1985.  There is other evidence showing treatment 
for back pain in 1986 and 1987 and again in the 1990's.  
Records from Orthopedic Associates show that the veteran 
suffered an acute left knee injury in May 1997.  The veteran 
included a form from APS that documented a work-related back 
injury when the veteran twisted his back while stacking 
plywood sheets in April 2002.

The veteran was afforded VA neurology and orthopedic 
examinations in October 2003.  The neurology examination 
report indicates that the claims file had been reviewed by 
the examiner and refers the reader to the orthopedic 
examination report for the veteran's history.  The neurology 
examination is inadequate.  The examination provided a 
diagnosis of degenerative spondylosis at T12, L1, and L5 
consistent with post-traumatic changes but failed to provide 
a nexus opinion.  Given that there is clear evidence of 
traumatic injuries to the back after service, a detailed 
medical opinion regarding the etiology of the diagnosis is 
required.

The orthopedic examiner gave a partial history of what the 
claims file includes.  It is clear that, if the entire file 
was in fact reviewed by the examiner, a significant amount of 
information regarding the veteran's post-service knee and 
back injuries was not mentioned.  There was a good discussion 
of the veteran's SMRs and Dr. Gruber's records but no mention 
of the multiple records submitted by the veteran in June 
2003.  Further, the examination report is inadequate as it 
provides several diagnoses but fails to provide any type of a 
nexus opinion.  

In light of the inadequate examinations, a remand is required 
to obtain the necessary opinions as to the possible 
connection between the veteran's currently diagnosed 
conditions and his active military service.

Finally, the veteran testified at a Board hearing in 
September 2004 that he thought some of his SMRs may be 
missing.  A request for any possible outstanding SMRs should 
be made to afford the veteran complete development of his 
claim.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the National 
Personnel Records Center (NPRC) to see if 
there are any outstanding SMRs for the 
veteran.  

2.  The RO should, with consent from the 
veteran, contact Dr. Gruber and ask him 
to provide evidence of the x-ray reports 
he references in his January 2003 letter.  
(He states that there are x-ray reports 
from the 1970's that show evidence of 
post-traumatic and degenerative changes 
of the back.  He also states that there 
is an x-ray report from 1980 that shows 
the same condition.  Those reports are 
not included in his records and are not 
of record in the claims file.  Dr. 
Gruber's records, as provided by his 
office, relate to treatment provided to 
the veteran from April 2001 to January 
2002.)

3.  If Dr. Gruber is unable to provide 
evidence to support his statements; the 
veteran should be contacted to see if he 
can identify the records referenced by 
Dr. Gruber.  If so, the veteran should be 
asked to either obtain the records and 
submit them to the RO or identify the 
source so that the RO can request the 
records.  

4.  The veteran's claims file should be 
returned to the two VA examiners who 
conducted the examinations in October 
2003.  Each examiner should be asked to 
review the claims file in its entirety as 
well as this remand.  Each should be 
asked to provide an opinion as to whether 
it is at least as likely as not that any 
currently diagnosed condition regarding 
the hips, knees, ankles or back is 
related to the veteran's military 
service.  A complete rationale for all 
opinions expressed must be provided.

5.  If both examiners are not available 
or unable to provide the requested 
opinions, the veteran should be scheduled 
for another examination to assess his 
claim of service connection for 
conditions involving both hips, both 
knees, both ankles, and his back.  The 
claims file and a copy of this remand 
should be made available to the examiner 
for review prior to the examination.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished and any 
such results must be included in the 
examination report.  For any hip, knee, 
ankle or back disorder identified, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that any diagnosed disorder 
is related to the veteran's military 
service.  A complete rationale for all 
opinions expressed must be provided.  

6.  After the development requested has 
been completed, the RO should review the 
medical opinions to ensure that they 
comply with the directives of this 
remand.  If any report is deficient in 
any manner, the RO must implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

7.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

Thereafter, the case should be returned to this Board for 
appellate review, if in order.  The purpose of this remand is 
to comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the remanded issues.  No action is 
required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

